Citation Nr: 1401600	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-38 226	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death pension benefits in the amount of $4,407.33.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The appellant in this case was previously married to the Veteran who served on active duty from August 1968 to October 1988.  The Veteran died in March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  By that decision, the Committee denied a waiver of recovery of an overpayment of death pension benefits.

The instant matter was previously before the Board in March 2012, at which time it was remanded for readjudication in light of new evidence submitted without a waiver of consideration by the agency of original jurisdiction (AOJ) after the appeal was certified by the Board.  The AOJ readjudicated the matter via a June 2012 supplemental statement of the case (SSOC) and the matter was thereafter returned to the Board.


FINDING OF FACT

Recovery of an overpayment of death pension in the amount of $4,407.33 would not be against equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $4,407.33 have not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2006, the appellant was granted death pension benefits, effective March 3, 2006.  In February 2008, the AOJ informed the appellant that it had received notice that she had been incarcerated at Ohio Reformatory for Women, effective June 27, 2007.  It was noted that, by statute, VA was required to terminate benefits beginning the 61st day of incarceration following conviction.  Thus, the AOJ proposed to terminate the appellant's benefits effective August 27, 2007.  The AOJ also informed the appellant that the termination of her benefits would result in an overpayment of benefits paid to her.  In June 2008, the VA Debt Management Center (DMC) notified the appellant of the overpayment amount of $4,407.33, and advised her of her right to appeal the determination or to request a waiver.

That same month, the appellant submitted a request for a waiver of the overpayment.  She asserted that she was wrongly incarcerated and also claimed a financial hardship, stating that her only income was her death pension benefits.  She submitted a Financial Status Report (FSR) with her waiver request, but did not complete the income or expenses sections of the form.

The Committee at the Milwaukee RO found that although the debt was not created through fraud or misrepresentation, the appellant was at fault in the creation of the debt on account of the fact that she did not report her incarceration in a timely manner.  The Committee then concluded that the appellant realized an unjust enrichment at government expense.  The request for a waiver was thus denied.

Notice of the denial of the request for a waiver of overpayment was provided in December 2008.  In disagreeing with the denial, the appellant argued that retention of the pension benefits paid to date would not result in any unfair gain as the funds were used for basic necessities, and she no longer possessed the funds received.  It was also indicated that the appellant was in the process of appealing her conviction.  In her VA Form 9, the appellant argued that she was unaware of her responsibility to immediately inform VA of her whereabouts, to include any incarceration.  She also alleged that she did not receive the February 2008 letter notifying her that VA was proposing to terminate her benefits.  She further stated that she had relied on the receipt of her VA benefits in incurring debts and other obligations, and that had she been aware that her benefits could be terminated "during a wrongful incarceration [she] could have made appropriate arrangements."  In June 2010, the appellant submitted another FSR listing her income as $20 a month and monthly expenses of $20 for food and basic hygiene products.  She also reported owing $36.50 a month in other debts. 

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2013).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) the fault of the debtor, (2) balancing of faults between the debtor and the VA, (3) undue hardship of collection on the debtor, (4) whether collection would defeat the purpose of an existing benefit, (5) whether failure to collect a debt would result in the unjust enrichment of the debtor, and (6) whether the debtor changed positions to her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) (2013); see Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Board notes that the appellant has not challenged the validity of the indebtedness; nor does there appear to be any reason to believe that the debt was improperly created.  As such, that question need not be examined further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  This conclusion is supported by the fact that the overpayment was created by virtue of the appellant's felony conviction and subsequent incarceration on June 27, 2007.  Although the appellant alleges that she was wrongly convicted, the fact remains that to date, her conviction stands and she remains incarcerated.  Under VA law and regulations, a person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid pension benefits beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.666 (2013).  

Further, although the appellant argues that she was not aware of her responsibility to inform VA of her incarceration or of the fact that benefits would be discontinued due to incarceration, at the time that she was awarded death pension benefits, she was provided with VA Form 21-8767, which advises, in relevant part:  "Benefits for a surviving spouse or child will be discontinued effective the 61st day of incarceration in a Federal, State or local penal institution following conviction for a felony or misdemeanor."  The form also states, under the bolded heading "IMPORTANT." "Notify us immediately if there is a change in any condition affecting your right to continued payments.  Failure to notify us of these changes immediately will result in an overpayment which is subject to recovery."  Thus, regardless of any alleged ignorance, the appellant is charged with knowledge of not only her responsibilities, but also of the potential consequences of her failure to notify VA regarding her incarceration.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991).

The balance of fault is but one of the factors for consideration in determining entitlement to waiver.  With regard to the third element under 38 C.F.R. § 1.965(a), undue hardship, the Board recognizes that the appellant has essentially no income at this time.  Notably, however, in a statement received in December 2009, the appellant's daughter indicated that a support group was raising money on behalf of the appellant and requested a payment plan for repayment of the appellant's debt.  

With regard to whether repayment of the debt would nullify the objective for which the VA benefits were intended, the purpose of the pension benefits is to provide financial assistance to those who depended on the Veteran at the time of his death.  The Board finds that repayment of the debt at issue in this case would not conflict with the objective underlying the benefits, as basic necessities, such as food and shelter, are provided to those who are incarcerated.

With regard to the fifth element, unjust enrichment, the Board notes that waiver of repayment of the debt would leave the appellant unjustly enriched, as she received payments for which she was not entitled by law due to her incarceration.  Lastly, the Board has considered the appellant's assertion that she incurred additional debt due to her reliance on the receipt of her VA death pension benefits.  However, the appellant has submitted no specific information regarding the incurrence of a legal obligation and the Board finds no indication in the record that reliance on the overpaid benefits resulted in the Veteran's relinquishment of a valuable right.

Based on the evidence of record, the Board has determined that it would not be against the principles of equity and good conscience to require the appellant to repay the overpayment of death pension benefits in the amount of $4,407.33.  Specifically, in balancing the equities, the appellant is at fault in the creation of the debt, would be unjustly enriched if the waiver were to be granted, and repayment of the debt would not nullify the objective for which the VA benefits were intended.  Further, there is no evidence of record to show that the appellant changed positions to her detriment in reliance on her VA pension benefits.  She has not indicated that she would not have engaged in the activities or purchased the goods or services paid for with her pension benefits.  Rather, she stated that had she been aware of the discontinuation of benefits, she would have made other arrangements.  Upon consideration of the above, the Board finds that it would not be against equity and good conscience to require the appellant to repay the debt.  The appellant's request for a waiver of her overpayment is therefore denied.

Lastly, the Board points out that the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), is not applicable to cases involving the waiver of recovery of overpayment claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  


ORDER

Waiver of the recovery of an overpayment of VA disability benefits in the amount of $4,407.33 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


